Citation Nr: 0817250	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  04-07 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a higher initial evaluation for post-
traumatic stress disorder (PTSD), evaluated as 30 percent 
disabling prior to April 19, 2004; and as 50 percent 
disabling, effective June 1, 2004.  

2.  Entitlement to an increased evaluation for diabetes 
mellitus, type II, (DM), currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from June 1968 to June 1970.

This appeal arises from decisions by the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office (RO).  In a May 2003 rating determination, the RO 
granted service connection for PTSD and assigned a 30 percent 
disability evaluation, effective August 20, 2001.  The 
veteran disagreed with the initial evaluation.

In a February 2005 rating determination, the RO assigned a 
temporary total disability evaluation for PTSD based on a 
period of hospitalization beginning on April 19, 2004 with a 
30 percent disability evaluation being reassigned as of June 
1, 2004.  In December 2006, the RO increased the rating for 
PTSD to 50 percent effective June 1, 2004. 

This appeal also arises from a December 2004 rating decision, 
which continued a 20 percent disability evaluation for 
diabetes mellitus.  

The issue of entitlement to an increased evaluation for DM is 
remanded to the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  


FINDINGS OF FACT

1.  Prior to July 31, 2003, the veteran's PTSD caused 
moderate disability but did not result in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of short-and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

2.  Since July 31, 2003, PTSD has resulted in symptoms 
approximating total social and occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD were not met prior to July 31, 2003.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1); 4.130, 
Diagnostic Code 9411 (2007).

2.  The criteria for a 100 percent rating for PTSD have been 
met since July 31, 2003.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  No other relevant records have been identified.  
The veteran was afforded necessary examinations.  No further 
action is necessary to assist the claimant with the claim.

PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2007).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

A 30 percent evaluation is assigned for PTSD causing 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 
9411.

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2007).  GAF scores ranging between 
71 to 80 reflect symptoms that are transient and expectable 
reactions by psychosocial stressors (e.g., difficulty 
concentrating after family argument, no more than slight 
impairment in social, occupational, or school functioning).  
Scores ranging from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of between 31 and 40 
contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).

At the time of an October 2001 VA examination, the veteran 
was noted to be working for the DuPont Company, where he had 
worked for the past 27 years.  He worked in the Quality 
Control Laboratory where he ran a furnace.  He was employed 
on a full-time basis.  The veteran noted having nightmares.  
He also reported having recollections of events which 
occurred years ago.  He had these recollections when he was 
more depressed.  He stated that his wife told him that his 
behavior was not normal.  He had increased arousal and 
quickly lost his temper.  He would be vigilant and have his 
back to the wall at social gatherings.  He reported wanting 
to lose his temper at work but noted that he controlled it in 
order to keep his job.  

The veteran was noted to be well connected in the community 
and had active membership in several veterans' organizations, 
including the VFW, the American Legion, and the DAV.  He was 
the prime organizer for the yearly picnic for these 
organizations.  He was sociable and had lots of friends.  He 
liked to go fishing and stayed active in house maintenance 
work.  The veteran had missed work only a few times over the 
years.  In the last three years he had not missed a day of 
work.  

Mental status examination revealed he was casually dressed 
and wore eye glasses.  He had good personal hygiene.  His 
mood was mildly nervous and his affect was labile and 
dramatic.  He instantly became tearful and then normal in 
affect.  He became tearful when speaking about his time in 
Vietnam.  The veteran expressed symptoms of nightmares.  
There were no evident flashbacks.  He became distressed when 
seeing Vietnamese women.  He had some paranoid tendencies in 
his thought patterns.  

The veteran believed that he was "labeled" at his current 
employment.  He felt discriminated against at work by not 
receiving a promotion.  He had a strong sense of patriotism.  
He kept his Vietnam memorabilia on the wall in one of his 
rooms.  He was coherent and relevant and there were no 
psychotic symptoms.  He had no auditory or visual 
hallucinations and his remote and recent memory was grossly 
intact.  His judgement and insight were fair to good.  An 
Axis I diagnosis of features of PTSD was rendered.  The 
examiner assigned a GAF score of 75.  

At the time of an October 2001 individual therapy session, 
the veteran was noted to have been having problems at work 
and to have lost his temper.  He also expressed guilt about 
how he had treated his family over the years.  A diagnosis of 
chronic and severe PTSD was rendered.  At the time of a May 
2002 visit, the veteran was noted to be very anxious and 
depressed and experienced a number of concerns.  A diagnosis 
of PTSD was rendered.  

During a June 2002 session, the veteran was found to be 
anxious, worried, and depressed, with continued concern about 
losing control.  He noted that he could lose control of his 
temper and say things that were harmful to himself and 
others.  At the time of a January 2003 visit, the veteran 
reported that the Celexa medication was taking the edge off.  
He continued to present as quite anxious and at times 
depressed with a good part of the session being focused on 
coping with anger management.  During a March 2003 visit, the 
veteran was noted to be tearful when talking about specific 
incidents in Vietnam.  He also talked about the anger and 
frustration with regard to the denial of his claim for PTSD.  

At an April 2003 VA psychiatric evaluation, the veteran 
reported that he was short-tempered at work and felt harassed 
by co-workers and called "Vietnam crazy".  He became angry 
when anyone put down or denigrated his service.  He reported 
recurrent vivid memories of Vietnam, as if they were 
happening all over again.  He had frequent vivid dreams and 
would wake up excited and nervous with his heart pounding.  
He tried to avoid things that reminded him of the war but 
there were too many triggers.  With the Iraq war going on, he 
had estrangement from people.  

The veteran also had fears that he would not live much longer 
and had difficulty falling and staying asleep.  He was 
irritable and had outbursts of anger.  The veteran was 
hypervigilant and had strong startle response whenever his 
wife approached without awareness.  He hit her once when she 
surprised him.  He also noted having difficulty concentrating 
at times.

At a September 2003 session, the veteran reported feeling 
anxious but was much less so since retiring from his job a 
few months earlier after 30 years.  The veteran reported that 
he had applied for social security disability.  He continued 
to have a multitude of problems including nightmares, an 
inability to fall asleep, intrusive thoughts, and difficulty 
relating to people other than Vietnam veterans.  During a 
November 2003 visit, the veteran reported being anxious but 
less depressed and coping better since his retirement.  

In January 2004, the veteran was hospitalized for treatment 
of PTSD.  At the time of his hospitalization, the veteran 
reported that he had retired from his employment in July 
2003, because he could no longer handle the pressure.  He 
noted harassment on the job and that he had been labeled "a 
crazy Vietnam veteran."  A diagnosis of PTSD was rendered.  
A GAF score of 41 was assigned at the time of admission and 
at discharge.  

In April 2004, the veteran was admitted into the VA PTSD 
program.  At the time of his initial consultation, the 
veteran was noted to have retired in July 2003 due to 
pressure at work and being labeled "a crazy Vietnam 
veteran."  All of this caused him to feel very angry and he 
felt that he was losing control and might lash out at others.  
He also noted feelings that others were out to get him at 
work.  

The veteran had been married since 1971 and had three grown 
children who lived outside the house.  He reported having 
depression, anxiety, anger, rage, alientation, and sleep 
disturbance since returning home.  He was very bothered by 
memories of Vietnam and had tried to heal himself by 
attending parades and attending reunions with his old unit.  
An Axis I diagnosis of PTSD was rendered.  The examiner 
assigned a GAF score of 41.   The veteran remained in the 
program until May 14, 2004.  At the time of discharge, a 
diagnosis of PTSD was again rendered with a GAF score of 41 
being assigned.  The examiner indicated that the veteran's 
stressors were severe.  

The veteran was afforded an additional VA psychiatric 
examination in November 2004.  The examiner noted that since 
the initial VA examination in 2002, the veteran had continued 
to experience ongoing moderate to severe symptoms of PTSD.  
These included depression, anxiety, periods of intense 
anger/irritability, sleep disturbance/nightmares, flashbacks, 
and startle response.  It was due to the ongoing severe 
nature of these symptoms that the veteran quit his job in 
July 2003.  He felt he was out of control at that time with 
respect to his emotions and his propensity to become 
extremely angry.  He noted that he might hurt somebody.  

The veteran also reported that he was having increasing 
trouble trusting others and was always on guard.  During the 
past 2.5 years, he had not had any periods of remission from 
his symptoms.  He noted that the treatment had helped to 
alleviate the symptoms to a degree.  This had been true with 
respect to improving sleep and reducing the feeling and 
intensity of anxiety.  

The examiner noted that the veteran's marriage was stable but 
that he had few friends.  He preferred not to be around 
others too much.  His daily schedule did not include "much 
of anything."  He would work around the house or go fishing.  
The veteran reported living a much lower key life since 
retiring.  He denied any history of violence over the past 
two years.  

The examiner opined that the veteran was not able to continue 
working due to his PTSD symptoms.  He noted that since the 
veteran left his employment, he continued to have symptoms on 
a fairly frequent basis which had affected his quality of 
life.  

Mental status examination revealed there were no problems 
with thought process or communications.  There were also no 
auditory of visual hallucinations and there was no delusional 
thinking.  He denied any suicidal/homicidal thoughts.  The 
veteran was neatly shaven and dressed but stated that he 
would go days without taking care of himself when depressed.  
He was oriented times three but had problems with memory and 
concentration.  

The veteran worried about his children getting hurt, but did 
not have any obsessive/compulsive thought patterns or 
behaviors.  His speech was logical and coherent.  His affect 
was appropriate and his mood was calm except when talking 
about his Vietnam experiences.  At these times, he became 
anxious and dysphoric.  He had continuing sleep difficulties.  
The examiner rendered a diagnosis of PTSD and assigned a GAF 
score of 45.  

The examiner noted that the most prominent change in the 
veteran's psychosocial status since his June 2002 examination 
was that he had become unable to work.  The examiner 
indicated that this was a direct result of ongoing PTSD 
symptoms.  He had difficulty regulating his affect, 
especially anger and irritability.  The veteran also had 
severe difficulty with trust of others and the sense that he 
could not refrain from overreacting to challenges from 
others.  His quality of life had also been negatively 
affected.  He had less contact with others and appeared to 
have difficulty sustaining meaningful activity on a daily 
basis.  The veteran was also subject to depressed and anxious 
moods.  The examiner noted that the prognosis for the veteran 
was at best fair.  

Social Security records obtained in conjunction with the 
veteran's claim reveal that he was found disabled for 
purposes of Social Security purposes from August 1, 2003, as 
a result of anxiety-related disorders.  

Outpatient treatment records from 2006 continued to diagnose 
the veteran as having PTSD, with GAF scores between 40 and 50 
being assigned.  

At a January 2007 VA examination, the veteran reported that 
it was very likely that he would be unable to return to work.  
He noted the pressure he felt prior to leaving his last job 
in July 2003.  He retired early out of fear of his inability 
to control his emotions and what might happen as a result of 
this.  The veteran noted that the intimacy was disappearing 
from his marriage.  He trusted no one except his family.  He 
was not happy with his lifestyle.  He indicated that life was 
depressing at times.  The veteran lived one day at a time 
with no future plans.  He tried as much as possible to 
minimize his stress level.  He preoccupied himself with 
taking care of his grandson, doing housework, and at times 
fishing or going out to dinner with his children.  

The veteran continued to have depression with survivor guilt.  
He had periodic feelings of hopelessness and thoughts of 
self-harm.  He had a gun to secure his home.  The veteran had 
bouts of anger and his anger was triggered by a number of 
things.  The current war situation did not help the veteran.  
He had recurring flashbacks which were triggered by military 
paraphernalia.  He also had nightmares and a disturbed sleep 
pattern.  The veteran would have panic attacks at least once 
every two weeks and would wake up in the middle of the night 
with his heart pounding, feeling so scared he could not 
return to sleep.  

Mental status examination revealed he was alert and oriented 
in three spheres.  He was casually dressed and personal 
hygiene was fair.  His mood was moderately nervous and mild 
to moderately depressed.  His affect was constricted and his 
speech was relevant.  He was endorsing persisting nightmares 
and flashbacks with things related to Vietnam.  The veteran 
had continuing survivor guilt and periodic feeling of 
hopelessness.  He also had periods of panic attacks.  The 
veteran denied hallucinations but was paranoid.  He trusted 
no one outside his own family.  He had disturbances in 
concentration and lapses of short-term memory loss.  His 
remote memory was intact and his insight and judgement were 
fair.  

A diagnosis of chronic PTSD was rendered.  The examiner 
assigned a GAF score of 45 for the past year and 40 at the 
time of the examination.  

The examiner noted that the veteran was incapacitated in not 
being able to return to gainful employment, which was 
indicative of persisting and maybe worsening industrial and 
occupational impairment.  He noted that the veteran's 
condition as a whole had gotten worse.  

The criteria for an evaluation in excess of 30 percent were 
not met prior to July 31, 2003.  The evidence of record did 
not show the veteran to have occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of short-and-long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships prior to this time.  

The veteran was noted to be casually dressed and groomed and 
there were no findings of problems with personal hygiene or 
the performance of any other activities of daily living prior 
to July 31, 2003.  There were also no findings of impaired 
speech or irrelevant, illogical, or obscure speech patterns.  
Furthermore, there were no findings of concentration or 
memory disturbances and impairment of short and long term 
memory was not present.  The veteran's insight and judgement 
were noted to be no less than fair.  He was also found to be 
alert and oriented to time, place, and person, with no 
findings of disorientation at any time.  Moreover, at the 
time of the October 2001 VA examination, the veteran had a 
GAF score of 75.  As noted above, scores ranging from 71 to 
80 reflect symptoms that are transient and expectable 
reactions by psychosocial stressors (e.g., difficulty 
concentrating after family argument, no more than slight 
impairment in social, occupational, or school functioning).

As to family relationships, the Board observes that the 
veteran had been married to his wife for many years and had 
maintained a good relationship with his children and 
grandchildren.  Moreover, the veteran remained employed on a 
full-time basis up until July 31, 2003.  

The overwhelming majority of symptomatology associated with 
the veteran's PTSD demonstrates that no more than a 30 
percent disability evaluation was warranted prior to July 31, 
2003.  

Although the veteran has expressed his opinion regarding the 
degree of his impairment, the most probative evidence 
consists of the medical evidence prepared by skilled medical 
professionals, which demonstrates that an increased 
evaluation was not warranted at any time prior to July 31, 
2003.  The preponderance of the evidence is against the claim 
and there is no doubt to be resolved.  

The record shows that the criteria for a 100 percent 
evaluation for PTSD have been met since July 31, 2003.  

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, it follows that the veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not.  

The veteran resigned from work as of July 31, 2003, as a 
result of the pressure he was experiencing and his inability 
to get along with his co-workers.  Every examiner since that 
date has assigned a GAF that indicates that PTSD has caused 
an inability to maintain employment and very limited social 
life.

While he has reported some improvement in symptoms with 
treatment, the GAF scores and assessment by mental health 
professionals show that he has remained unemployable by 
reason of PTSD, even after hospitalization and therapy.

While the veteran has maintained social relationships with 
his wife and children, his impairment in this area with his 
total occupational impairment approximates the criteria for a 
100 percent rating. 38 C.F.R. §§ 4.7, 4.21.  Thus, the 
criteria for a 100 percent disability evaluation have been 
met since July 31, 2003.  


ORDER

An initial evaluation in excess of 30 percent for PTSD prior 
to July 31, 2003, is denied.

An initial 100 percent disability evaluation for PTSD from 
July 31, 2003, is granted.  


REMAND

Subsequent to the issuance of the January 2006 statement of 
the case on the claim for an increased rating for diabetes 
mellitus, the RO received numerous VA treatment records and 
the results of a January 2007 VA examination pertinent to the 
veteran's claim.  VA regulations require that this evidence 
be considered in a new supplemental statement of the case.  
38 C.F.R. §§ 19.31, 19.37 (2007).  Such a supplemental 
statement of the case has not been issued.

The Board further notes that in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), it was held that for an increased 
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  Such notice has not been 
given.   

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with a VCAA 
notice letter regarding his claim for an 
increased rating for his DM, telling him 
that: (1) to substantiate his claim he 
must provide, or ask the Secretary to 
obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life; (2) that the 
diagnostic code under which the claimant 
is rated contains criteria necessary for 
entitlement to a higher disability rating 
that would not be satisfied by the 
claimant demonstrating a noticeable 
worsening or increase in severity of the 
disability and the effect of that 
worsening has on the claimant's 
employment and daily life (such as a 
specific measurement or test result), (3) 
the claimant must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant DCs, 
which typically provide for a range in 
severity of a particular disability from 
0 to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.

2.  After completion of the above, if the 
claim is not fully granted, issue a SSOC, 
to include consideration of all evidence 
received subsequent to the January 2006 
SOC.  Then return the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


